DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/15/22 has been entered.  Claims 1-23 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 2/15/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 17 Lines 11-12 “pegs…are…non-removably attached to the link” is not in the specification
Claim Objections
Claim(s) 1 and 17 is/are objected to because of the following informalities: 
Reconsideration of the comma before “while” in Claim 1 Line 10 is requested
Similarly, reconsideration of the comma before “so” in Claim 17 Line 11 is requested
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 17-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically:
Claim 17 Lines 11-12 “pegs…are…non-removably attached to the link” is considered new matter, especially in light of the lack of antecedent basis.  Original disclosure does not recite whether pegs are removably or non-removably attached, but merely that pegs are attached.  For example, none of the original disclosure ever indicated that the material of the pegs and link are such that the pegs cannot be snapped off the link and therefore removed.  As such, such a recitation can bring new matter.  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (USPN 10874954).
Regarding Claim 1, Anderson teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; as such, see Fig. 1, Col. 2 Lines 10, 12; wherein the plurality of bricks indicate modular; wherein the bricks constitute a loom inasmuch as the structure of a loom has been defined; Anderson teaches the system which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized by hand), comprising:
a plurality of links (12 of Fig. 1) having pegs (22) thereon (see Fig. 1; Col. 4 Line 38; Col. 4 Lines 53-55, 56),
the plurality of links being connectable with one another to form a plurality of loom configurations for knitting and/or weaving (Anderson teaches the plurality of links which meets the structural limitations in the claims and performs the functions as recited such as being capable of being connectable to form loom configurations for knitting and/or weaving, especially in light of Fig. 1 being removably linked in Col. 4 Line 38, 46-53; wherein the existence of at least 3 bricks in Fig. 1 indicate more than one loom configuration as the bricks can be rearranged),
wherein each link has a first end with a first connector and a second end with a second connector (see Figs. 3 and 4; Col. 3 Line 37; Col. 3 Line 40; wherein the first connector is the post),
each first connector being removably connectable to the second connector of an adjacent link (Col. 5 Lines 58-60),
wherein the plurality of links includes a first link and a second link (see Fig. 1, one 12 being a first link, one 12 being a second link),
the first link being rotatable relative to the second link when directly connected to the second link (Col. 5 Lines 58-60), and
wherein, when the plurality of links are assembled into a desired loom configuration, the first link is configured to remain rotatable relative to the second link, while the first link is connected to the second link, such that the relative positionings of the pegs on the first link is continuously changeable relative to the positioning of the pegs on the second link thereby causing the loom to be flexible during use (Anderson teaches the plurality of links which meets the structural limitations in the claims and performs the functions as recited such as being capable of assembled into a desired loom configuration as recited, especially in light of Fig. 1 being one such desired configuration and in light of Col. 6 Lines 21-23, Col. 8 Lines 7-10 for remaining rotatable and flexible as recited while assembled).
Regarding Claim 2, Anderson further teaches the loom of claim 1, wherein, due to relative rotation of the first link with respect to the second link, a shape of the loom configuration is continuously changeable during use (Anderson teaches the first and second link which meets the structural limitations in the claims and performs the functions as recited such as being capable of being relatively rotatable and continuously changeable during use, see Fig. 1, Col. 6 Lines 21-23; Col. 8 Lines 7-10; Col. 7 Lines 50-52).
Regarding Claim 3, Anderson further teaches the loom of claim 1, wherein each link is configured to be directly removably connectable to each other link to form the plurality of loom configurations (see Fig. 1 wherein each link 12 can be connected to each other link 12; Col. 4 Line 38; Col. 4 Lines 46-53; Col. 5 Lines 58-60).
Regarding Claim 4, Anderson further teaches the loom of claim 1, wherein the first connector of each link is a male connector comprising a protruding member (Col. 5 Line 41 “post 28”)
and the second connector of each link is a female connector comprising a receptacle configured to receive the male connector (Col. 5 Line 58 “socket 34”; Col. 4 Lines 46-53).
Regarding Claim 7, Anderson further teaches the loom of claim 1, wherein the pegs on each link are fixedly attached to the link prior to the plurality of links being formed into the desired loom configuration (see Fig. 1 for desired loom configuration; see Figs. 3 and 4 wherein pegs are already fixedly attached on each link before linking bricks 12 together).
Regarding Claim 8, Anderson further teaches the loom of claim 7, wherein each link has the same number of pegs thereon (see Fig. 1 wherein each brick has 10 pegs).
Regarding Claim 9, Anderson further teaches the loom of claim 1, wherein the plurality of loom configurations comprises closed loop loom configurations (Anderson teaches a plurality of bricks 12 of Figs. 3 and 4 which meets the structural limitations in the claims and performs the functions as recited such as being capable of a plurality of loom configurations, including those closed, especially in light of Col. 7 Lines 22-23).
Regarding Claim 10, Anderson further teaches the loom of claim 1, wherein the first link is a rotatable link having an active face configured to interact with a locking face of the second link to permit rotation of the first link relative to the second link (active face is the post end; locking face is the socket end; wherein the post/socket ends all have surfaces and therefore faces; Col. 4 Lines 46-53 indicating that the first link is a rotatable link; Anderson teaches the rotatable first link with active face and a second link with a locking face which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing the first link to rotate relative to the second link with the faces).
Regarding Claim 11, Anderson further teaches the loom of claim 10, wherein the active face of the first link comprises a rounded surface (see Fig. 3),
and the locking face of the second link comprises a linear surface extending at right angles between parallel lateral side surfaces of the second link (see Fig. 4; the wall in which guide 48 is protruding is the linear surface extending at right angles between parallel lateral side surfaces of the second link).
Regarding Claim 12, Anderson further teaches the loom of claim 11, wherein the plurality of links includes a third link directly connected to the second link (see Fig. 1), and  
wherein the second link is a restricted link having an active face configured to interact with a locking face of the third link to prevent rotation of the second link relative to the third link (active face is the post end of the second link; locking face is the socket end of the third link; Col. 6 Line 54, Col. 6 Line 57-Col. 7 Line 12 indicating that the second link is a restricted link inasmuch as second link is prevented from rotating 360 degrees relative to another link; Anderson teaches the restricted second link with active face and a third link with a locking face which meets the structural limitations in the claims and performs the functions as recited such as being capable of restricting the second link rotating relative to the third link).
Regarding Claim 13, Anderson further teaches the loom of claim 1, wherein the plurality of links includes rotatable links and restricted links (although Fig. 1 only illustrates 3 bricks 12, Col. 7 Lines 22-23, 31-32 indicate that there are at least five brick 12s and therefore at least two rotatable links and at least two restricted links; for rotatable links-- Col. 4 Lines 46-53 indicates that a link is a rotatable link, and therefore two of the brick links are rotatable; as for restricted links--Col. 6 Line 54, Col. 6 Line 57-Col. 7 Line 12 indicates that a link is a restricted link inasmuch as a link is prevented from rotating 360 degrees relative to another link, and therefore two other brick links are restricted links; for further clarification, if bricks are A, B, C, D,E-- A/B interaction makes A a rotatable link, B/C interaction makes B a restricted link, C/D interaction makes C a rotatable link, and D/E interaction makes D a restricted link),
each rotatable link being configured to rotate relative to a link adjacent the rotatable link when connected thereto (Col. 4 Lines 46-53),
and each restricted link being configured to rotate relative to a link adjacent the restricted link to a lesser degree than the rotatable links when connected to the link adjacent the restricted link (Col. 6 Lines 54, 57-Col. 7 Line 12; Anderson teaches the rotatable and restricted links which meets the structural limitations in the claims and performs the functions as recited such as being capable of the restricted links rotating a lesser degree than the rotatable links, especially in light of Col. 7 Lines 7-8, Col. 8 Lines 7-10; Col. 5 Line 65-Col. 6 Line 2; Col. 6 Lines 35-42; inasmuch as two different angles are possible, each restricted link is capable of rotating less than a rotatable link).
Regarding Claim 14, Anderson further teaches the loom of claim 13, wherein each restricted link is configured to prevent rotation relative to the link adjacent the restricted link when connected to the link adjacent the restricted link (see rejection of Claim 13 for Col. 6 Lines 54, 57-Col. 7 Line 12 restricting rotation relative to a rotatable link adjacent the restricted link when connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (USPN 10874954).
Regarding Claim 5, Anderson teaches all the claimed limitations as discussed above in Claim 1.
Anderson further teaches and every peg on each link is linearly arranged with the other pegs on the link (see Fig. 1, wherein a line can be drawn through every peg and therefore every peg is linearly arranged with another).

Anderson does not explicitly teach wherein each link has four or less pegs thereon (Fig. 1 shows the links with 10 pegs).

However, Anderson does teach that the brick length and number of pegs may be varied (Col. 7 Line 48).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s pegs of Fig. 1 to have four or less pegs, and therefore a shorter brick length, in order to have a differently desired angle between bricks (Col. 7 Lines 53-56) or based on design choice or other intended use (Col. 4 Lines 53-58).
Regarding Claim 6, Anderson teaches all the claimed limitations as discussed above in Claim 1.
Anderson does not explicitly teach wherein each link has two or less pegs thereon.

However, Anderson does teach that the brick length and number of pegs may be varied (Col. 7 Line 48).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s pegs of Fig. 1 to have two or less pegs, and therefore a shorter brick length, in order to have a differently desired angle between bricks (Col. 7 Lines 53-56) or based on design choice or other intended use (Col. 4 Lines 53-58).
Regarding Claim 15, Anderson teaches all the claimed limitations as discussed above in Claim 1.
Anderson Fig. 1 embodiment does not explicitly teach wherein the plurality of links comprises at least eight links,
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations.

However, Anderson does teach that there can be additional bricks (Col. 7 Lines 22-23, 31-32),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to have additional bricks to have at least eight links in order to provide the user a plurality of options.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Anderson teaches and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (Anderson teaches at least eight links which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a plurality of different closed loop loom configurations, especially as each link can be rearranged with another forming different configurations, each configuration capable of being closed especially with the recitation of hexagonal or rings of bricks).
Regarding Claim 16, modified Anderson teaches all the claimed limitations as discussed above in Claim 15.
Anderson does not explicitly teach wherein the plurality of links comprises at least twelve links,
and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations.

However, as similarly aforementioned, Anderson does teach that there can be additional bricks in a closed loop configuration (Col. 7 Lines 22-23, 31-32),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to have additional bricks to have at least twelve links in order to provide the user a plurality of options.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Anderson teaches and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations (Anderson teaches at least twelve links which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a plurality of different closed loop loom configurations, especially as each link can be rearranged with another forming different configurations, each configuration capable of being closed especially with the recitation of hexagonal or rings of bricks).

Regarding Claim 17, Anderson teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; as such, see Fig. 1, Col. 2 Lines 10, 12; wherein the plurality of bricks indicate modular; wherein the bricks constitute a loom inasmuch as the structure of a loom has been defined; Anderson teaches the system which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized by hand), comprising:
a plurality of links (12 of Fig. 1) having pegs (22) thereon for knitting and/or weaving (see Fig. 1; Col. 4 Line 38; Col. 4 Lines 53-55, 56; Anderson teaches the plurality of links with pegs which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for knitting and/or weaving),
wherein each link has a first end with a first connector and a second end with a second connector (see Figs. 3 and 4; Col. 3 Line 37; Col. 3 Line 40; wherein the first connector is the post),
each first connector being removably connectable to the second connector of an adjacent link (Col. 5 Lines 58-60),
wherein each link is configured to be directly removably connectable to each other link (see Fig. 1 wherein each brick 12 can be directly removably connectable to each other; Col. 4 Line 38; Col. 4 Lines 46-53),
and every peg on each link is disposed on the link so as to lie along a common line with the other pegs on the link (see annotated Fig. 3 below for lying along a single common line),

    PNG
    media_image1.png
    781
    940
    media_image1.png
    Greyscale

wherein the pegs on each link are fixedly attached to the link, so as to be non-removably attached to the link, prior to the plurality of links being formed into one of the loom configurations (see Figs. 3, 4, wherein pegs are fixedly, non-removably attached, furthermore in light of the lack of disclosure otherwise; prior to being formed into any loom configuration such as Fig. 1).

Anderson Fig. 1 embodiment does not explicitly teach wherein each link has four or less pegs thereon.

However, Anderson does teach that the brick length and number of pegs may be varied (Col. 7 Line 48).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s pegs of Fig. 1 to have four or less pegs, and therefore a shorter brick length, in order to have a differently desired angle between bricks (Col. 7 Lines 53-56) or based on design choice or other intended use (Col. 4 Lines 53-58).

Anderson Fig. 1 embodiment also does not explicitly teach wherein the plurality of links comprises at least eight links,
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations.

However, Anderson does teach that there can be additional bricks (Col. 7 Lines 22-23, 31-32),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to have additional bricks to have at least eight links in order to provide the user a plurality of options.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Anderson teaches and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (Anderson teaches at least eight links which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a plurality of different closed loop loom configurations, especially as each link can be rearranged with another forming different configurations, each configuration capable of being closed especially with the recitation of hexagonal or rings of bricks).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Anderson teaches wherein the pegs are still fixedly, non-removably attached prior to being formed into one of the closed loop loom configurations.
Regarding Claim 18, modified Anderson teaches all the claimed limitations as discussed above in Claim 17.
Modified Anderson further teaches wherein the at least eight links can be connected together to form at least three different closed loop loom configurations (inasmuch as all the links are reconfigurable with one another and there are at least eight links, there are at least three different closed loop loom configurations).
Regarding Claim 19, modified Anderson teaches all the claimed limitations as discussed above in Claim 17.
Anderson does not explicitly teach wherein the plurality of links comprises at least twelve links,
and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations.

However, as similarly aforementioned, Anderson does teach that there can be additional bricks (Col. 7 Lines 22-23, 31-32),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to have additional bricks to have at least twelve links in order to provide the user a plurality of options.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Anderson teaches and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations (Anderson teaches at least twelve links which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a plurality of different closed loop loom configurations, especially as each link can be rearranged with another forming different configurations, each configuration capable of being closed especially with the recitation of hexagonal or rings of bricks).
Regarding Claim 20, modified Anderson teaches all the claimed limitations as discussed above in Claim 17.
Anderson does not explicitly teach wherein each link has two or less pegs thereon.

However, Anderson does teach that the brick length and number of pegs may be varied (Col. 7 Line 48).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s pegs of Fig. 1 to have two or less pegs, and therefore a shorter brick length, in order to have a differently desired angle between bricks (Col. 7 Lines 53-56) or based on design choice or other intended use (Col. 4 Lines 53-58).
Regarding Claim 21, modified Anderson teaches all the claimed limitations as discussed above in Claim 20.
Anderson does not explicitly teach wherein each link has the same number of pegs thereon.

However, Fig. 1 embodiment already taught that a configuration can consist of links with the same number of pegs thereon.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s two-or-less-pegs bricks to instead be bricks of the same number of pegs thereon in a closed loop loom configuration based on angle desired in the desired closed loop loom configuration (Col. 7 Lines 53-56) or even desired number of bricks to be utilized (shortening bricks requires additional bricks to build a closed loop).
Regarding Claim 22, modified Anderson teaches all the claimed limitations as discussed above in Claim 20.
Anderson further teaches wherein, when the at least eight links are connected together to form a first closed loop loom configuration, each link is configured such that any one link of the at least eight links can be removed from the first closed loop loom configuration,
while a partially knitted item is disposed on the pegs of the plurality of links,
to thereby allow the remaining links of the first closed loop loom configuration to be reconnected into a smaller second closed loop loom configuration,
to create taper in the partially knitted item
(Anderson already taught the at least eight removably connectable links with two or less pegs thereon forming a closed loop configuration which can be varied in number of bricks which meets the structural limitations in the claims and performs the functions as recited such as being capable of the method of use, product by process recitations herein, in that two links can be disconnected and one of those links removed from the closed loop while a partially knit item is on the pegs and then reconnected into a smaller second loop for tapering the knitted item).
Regarding Claim 23, modified Anderson teaches all the claimed limitations as discussed above in Claim 20.
Anderson further teaches wherein, when the at least eight links are connected together to form a first closed loop loom configuration, each link is configured such that any two adjacent links of the at least eight links can be disconnected from each other,
while a partially knitted item is disposed on the pegs of the plurality of links,
to thereby allow an additional link of the plurality of links to be inserted between and connected to the two adjacent links to form a larger second closed loop loom configuration,
to create an enlarging section in the partially knitted item
(Anderson already taught the at least eight removably connectable links with two or less pegs thereon forming a closed loop configuration which can be varied in number of bricks which meets the structural limitations in the claims and performs the functions as recited such as being capable of the method of use, product by process recitations herein, in that two links can be disconnected and a link can be added to the closed loop while a partially knit item is on the pegs and then reconnected into a larger second loop for enlarging the knitted item).
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  However, for clarification--
Examiner notes that some remarks are directed to functional recitations in a product claim, such as on page 10 directed to use and desired configuration.  The prior art teaches the current structure as claimed which meets the structural limitations in the claims and performs the functions as recited such as being capable of the various functions or configurations.  A desired configuration can be any possible configuration with the individual modules, and not necessarily limited to configurations illustrated or even for knitting/weaving, as knitting/weaving is intended use in a product claim.  Examiner suggests differentiating from the prior art by claiming how at least one link in the instant application is structurally different from the links in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732        
                                                                                                                                                                                                
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732